Citation Nr: 0717739	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  02-06 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a left knee 
disorder.

3. Entitlement to service connection for plantar fasciitis of 
the right foot.

4. Entitlement to service connection for plantar fasciitis of 
the left foot.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from February 1985 to June 
1987.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. The claims file was subsequently transferred to 
the Winston-Salem, North Carolina, RO.

In January 2003, the Board denied the issues on appeal. 
Pursuant to a Joint Motion for Remand (Joint Motion), the 
United States Court of Appeals for Veterans Claims (Court) 
entered an Order in February 2004, vacating the Board's 
decision, and remanding the claims for further action in 
accordance with the Joint Motion. In November 2004, the Board 
remanded the veteran's appeal for further evidentiary 
development.

In January 2006, the Board again denied the issues on appeal. 
Pursuant to a Joint Motion for Remand (Joint Motion), the 
United States Court of Appeals for Veterans Claims (Court) 
entered an Order in September 2006, vacating the Board's 
decision, and remanding the claims for further action in 
accordance with the Joint Motion. 


FINDINGS OF FACT

1. A right knee disorder was not shown to be present in 
service, nor was arthritis of the right knee manifested to a 
compensable degree within the first post service year; any 
current right knee disorder is unrelated to service.

2. A left knee disorder was not shown to be present in 
service, nor was arthritis of the left knee demonstrated to a 
compensable degree within the first post service year; any 
current left knee disorder is unrelated to service.

3. A right foot disorder was not shown to be present in 
service; current plantar fasciitis of the right foot is not 
related to service.

4. A left foot disorder was not shown to be present in 
service; current plantar fasciitis of the left foot is not 
related to service.


CONCLUSIONS OF LAW

1. A right knee disorder was not incurred in or aggravated by 
service, and arthritis of the right knee may not be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002 Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2. A left knee disorder was not incurred in or aggravated by 
service, and left knee arthritis may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

3. Plantar fasciitis of the right foot was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 5103A, 5107; 38 
C.F.R. §§ 3.102. 3.159, 3.303.

4. Plantar fasciitis of the left foot was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July and October 
2000, and January 2005 correspondence, amongst other 
documents considered by the Board, generally fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure to 
provide notice addressing the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability for which service connection is claimed.  The 
claim was readjudicated in an April 2005 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and an effective date is harmless because the preponderance 
of the evidence is against the claims for entitlement to 
service connection for bilateral knee and foot disorders.  
Hence, any questions regarding what rating or effective date 
would be assigned are moot.

The Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development, including 
obtaining all available service and post-service records, 
including all of the claimants treatment records and/or 
letters from the El Paso VA Medical Center, Rafael 
Armendariz, D.O.; Dr. Lazar, Columbia Health Care, and 
Oswaldo Cajas, M.D.  The record also includes March 2005 VA 
examination reports in which the examiner provided medical 
opinions addressing the origins of the veteran's 
disabilities.

The Board notes that the veteran reported that he received 
treatment from Dr. Jean R. Joseph-Vanderproof at Sunwest 
Behavioral Associates.  However, despite two attempts by the 
RO to obtain these records, they were never obtained.  In 
October 2002, the veteran was notified of the above facts. In 
a statement received later that month the appellant notified 
VA that he had also been unable to get in touch with Dr. 
Joseph-Vanderproof. Therefore, adjudication of his claims may 
go forward without these records. See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims.
 
In finding that the duty to assist has been fulfilled the 
Board acknowledges that the representative has argued that an 
additional VA examination is in order.  The Board, however, 
finds that the March 2005 VA examination is more than 
sufficient for the reasons outlined below.

Background
 
 
The veteran is service connected for depression, currently 
evaluated as 100 percent disabling.

The veteran argued in his July 2000 claim for service 
connection for bilateral knee and foot disorders as well as 
in his subsequent statements to VA that his recurring knee 
and foot problems were caused by the physical training he did 
while in military service.

Service medical records do not reflect complaints, findings 
or treatment pertaining to injuries or disorders of the knees 
or feet, other than the debridement of a corn on the left 5th 
toe in July 1985.

A March 1987 treatment record reveals the veteran was treated 
for an adjustment disorder with mixed emotional features and 
alcohol abuse. The examiner specifically noted there were no 
physical disorders.

In a July 2000 statement, Rafael Armendariz, D.O., wrote that 
the veteran was suffering from knee and foot pain dating back 
to 1988 due to inservice running and physical stress. The 
diagnosis was severe arthritis.

A copy of a sworn statement, dated in November 2000, was 
received from a friend of the veteran. She related that she 
knew the veteran, in 1986, during his tour of military duty. 
She recalled that the veteran was treated for knee problems 
during service.

VA medical records, dated from November to December 2000, 
reflect the veteran's history of bilateral knee pain for the 
last 14 years. There were also complaints of pain in the 
soles of the feet. The diagnoses included arthritis, 
degenerative joint 
disease; and plantar fasciitis, presently asymptomatic.

Reports were received in March 2001 from Dr. Lazar, including 
a March 2000 notation that the veteran reported that he had 
experienced bilateral heel pain for a couple of years.  A 
hand written March 2000 note used the phrase "2 years," i.e., 
1998, or after the appellant's separation from active duty.  
The assessment was bilateral plantar fasciitis. In July 2000, 
Dr. Lazar declined to offer an opinion as to whether the 
veteran's bilateral plantar fasciitis was related to the 
claimant's training in service.

Reports were received in April 2001 from private medical 
sources including an April 1998 report from Columbia Health 
Care to Oswaldo Cajas, M.D., shows that x-rays of the 
veteran's knees were normal.

Added to the record in May 2001 were reports from Dr. 
Armendariz, including treatment notations dated from March to 
July 2000, reflect complaints of bilateral knee pain and 
bilateral heel pain. X-rays of the left and right os calcis 
and left knee were normal and showed no evidence of fracture 
or subluxation.  X-rays of the right knee showed no evidence 
of significant arthrosis or traumatic alteration of the 
joint.

In March 2005, the veteran underwent knee and feet VA 
examinations. At those examinations, the examiner noted, in 
detail, the veteran's inservice and post service medical 
history as well as his current complaints and the claimant's 
belief that his current problems were due to military 
service.

Thereafter, as to the knees, after noting that the veteran 
did not have x-ray evidence of arthritis in either knee and 
diagnosing bilateral knee sprains, the March 2005 VA examiner 
opined as follows:

As described in the history, there is no 
documentation of the veteran's knee 
injury or knee complaint in the service 
medical record. The veteran stated today 
that his knee pain started during the 
service. He attributed the knee pain to a 
lot of running during the military 
service. The veteran started treatment of 
the knee pain in 1988. That is the year 
following his discharge from military 
service. According to the veteran's 
[healthcare] provider information and 
current examination, his knee condition 
is most likely [diagnosed as a] strain of 
the knee . . . This examiner, therefore, 
gives the veteran a diagnosis of knee 
strain. Running is likely to cause knee 
strain. [However, s]ince there is no 
documentation in the service medical 
records [of knee problems], this 
examiner's opinion is that this current 
knee condition, bilateral, is less likely 
as not, the result of his military 
service.

Similarly, as to the feet, after noting that the veteran did 
not have x-ray evidence of arthritis in either foot and 
diagnosing bilateral plantar fasciitis, the VA examiner 
opined as follows:

As described in the history, there is no 
documentation of feet pain or feet 
treatment during service. According to 
the veteran, he experienced feet pain 
during the service and the feet pain 
never resolved. He was treated in 1988 by 
his local physician. Plantar fasciitis is 
a fascia and a tendon disease. It will 
not show up on x-rays. Plantar fasciitis 
is a likely complication of overuse or 
from repeated running. Since there is no 
documentation of the feet condition 
during his service, it is this examiner's 
opinion is that his current feet 
condition is less likely as not the 
result of his military service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131. In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In deciding whether the veteran has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference. 
The Board notes that it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995). In so doing, the Board 
may accept one medical opinion and reject others. Id. At the 
same time, we are mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another. Evans v. 
Brown, 9 Vet. App. 273 (1996).

In this regard, the Court has provided guidance for weighing 
medical evidence. The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999). Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record. Miller v. West, 11 Vet. App. 345, 
348 (1998). In addition, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional. LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it, Layno v. Brown, 6 Vet. App. 
465 (1994), and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty. Bloom v. 
West, 12 Vet. App. 185, 187 (1999). Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence. 
Black v. Brown, 5 Vet. App. 177, 180 (1995). Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

With the above criteria in mind, the Board find that service 
medical records are negative for any knee, or foot disorders. 
Indeed, the first medical evidence corroborating the claim 
that the veteran had a knee disorder, including any 
arthritis; and a foot disorder, identified as plantar 
fasciitis, dates more than ten years after he completed 
service. Moreover, the March 2005 VA examiner, 
after considering the appellant's self-reported history, and 
after reviewing all the evidence of record,  specifically 
opined that the veteran did not have arthritis in either knee 
or foot and it was "less likely as not" that the knee 
disorders or plantar fasciitis were due to military service.

The Board notes that Dr. Armendariz attributed the veteran's 
current disability of the knees and feet to military service. 
The Board, however, assigns greater weight to the opinions 
provided by the March 2005 VA examiner because there is no 
indication that Dr. Armendariz reviewed the veteran's claims 
file.  Further, the history relied upon by Dr. Armendariz was 
provided by the appellant.  It is also well to note that this 
osteopath did not address the lack of treatment between 1987 
and 1998, and did not offer an opinion until the veteran 
began to seek monetary compensation from VA.  These factors 
draw into question the credibility of the history relied upon 
by Dr. Armendariz.
 
 Since service medical records are negative for complaints, 
diagnoses, or treatment related to the knees or feet it is 
apparent that Dr. Armendariz opinion relies solely on the 
veteran's self- reported and unsubstantiated history of 
inservice knee and foot problems. As noted above, when a 
medical opinion relies at least partially on the veteran's 
rendition of his medical history, the Board is not bound to 
accept the medical conclusion, as it has no greater probative 
value than the facts alleged by the veteran. Swann v. Brown, 
5 Vet. App. 229 (1993). Hence, the Board concludes that Dr. 
Armendariz opinion has minimal probative value.

As to assigning greater evidentiary weight to the opinion 
provided by the March 2005 VA examiner that service medical 
records did not show complaints, diagnoses, or treatment for 
knee or foot problems than to the veteran's contrary self 
serving reports the Board acknowledges that the veteran is 
competent to state that he had knee and foot pain inservice.  
That fact, however, does not require that the Board assign 
the same weight to the appellant's statements that it does to 
the March 2005 VA opinion.   Simply put, the training and 
expertise of the VA examiner warrants greater weight.  
Indeed, it must be noted that even the claimant does not 
claim to have ever had a specific foot or knee injury during 
service. 

Again, the appellant is competent to give evidence about what 
he experienced.  For example, he is competent to report that 
he experienced certain symptoms such as pain or swelling due 
to inservice running. Layno. However, while the veteran may 
assume there is no other possible cause for his current 
bilateral foot or knee disorders other than inservice 
running, the etiology of his bilateral foot and knee 
disorders is a medical determination, and it is only 
cognizable as evidence if from someone with the medical 
expertise necessary to support such a medical opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

For purposes of obtaining a medical opinion as to the origins 
of a disability, the March 2005 VA examiner was not obligated 
to accept the veteran's subjective statements as to the 
occurrence of the inservice complaints. Rather, he was to 
fully review the record and ascertain whether objective 
medical facts supported the veteran's assertions.  
Then, using those objective medical facts, together with his 
medical expertise, he was to provide an informed medical 
opinion as to the origins of the claimant's disabilities. 
This is what he did. 
 
Further, under the facts of this case, the veteran's 
statements of experiencing chronic inservice pain are not 
credible.  In this respect, the Board will accept as true the 
statement that the appellant had some pain inservice.  What 
is not credible is the argument that he had chronic inservice 
pain, but never once sought any inservice medical care for 
that pain.  The absence of any inservice medical care, or 
even contemporaneously documented inservice complaints of 
pain speaks loudly in the face of totally silent service 
medical records.  Hence, the inherent lack of credibility of 
all lay statements concerning any allegation that the 
appellant had chronic inservice pain, in light of the 
competent medical evidence of record, weighs against the 
claim.
 
Therefore, the Board gives more evidentiary weight to this 
expert medical opinion than the subjective claims of the 
appellant.

The Board has also considered the sworn statement from the 
veteran's friend indicating that the appellant had knee 
and/or foot problems inservice. To the extent that the 
statement was provided to establish that any current knee 
and/or foot disorders were attributable to service, the Board 
finds that the statement amounts to an opinion about a matter 
of medical causation. There is no indication from the record 
that the veteran's friend or his representative has any 
medical expertise. As lay persons, they are not competent to 
offer medical opinions regarding the diagnosis or etiology of 
a disorder. Espiritu. Therefore, the Board will give more 
credence to the medical opinion provided by the March 2005 VA 
examiner.

The preponderance of the competent probative evidence is 
against finding that either a bilateral knee disorder or foot 
disorder had its onset inservice, that the veteran even has 
arthritis in either knee or foot much less it being 
manifested to a compensable degree within the first post 
service year, or that any current knee or foot disorder is 
related to any incident or incidents of service. Moreover, 
given the length of time between the veteran's 1987 
separation from military service first being diagnosed with 
knee and/or foot disorders more then ten years later, the 
Board finds that there is no continuity of symptomatology.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Accordingly, no basis is provided for a grant of service 
connection for either bilateral knee or foot disorders.

For all the foregoing reasons, the claims of entitlement to 
service connection for bilateral knee and foot disorders must 
be denied. 
 
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).



ORDER

Service connection for right and left knee disorders and for 
plantar fasciitis of the right and left foot is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


